DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al. [US 20120000886 A1, hereafter Honda].
As per Claim 1, Honda teaches an apparatus (See fig. 1) for treating a substrate W using a process gas, the apparatus comprising: 
a chamber 11 having a treatment space 13 defined therein (Para 35); 
a substrate support unit 24 for supporting the substrate in the treatment space (Para 39); 

an exhaust unit 16 for exhausting the process gas in the treatment space (Para 36), 
wherein the exhaust unit includes: 
an exhaust plate 15 having an exhaust hole (first ventilation holes) defined therein through which the process gas is exhausted (Para 36); and 
an adjustment plate 28 overlapping the exhaust plate, wherein the adjustment plate is constructed to control an opened amount of the exhaust hole when viewed from above (See fig. 1, Para 42-44). 
As per Claim 2, Honda teaches the apparatus of claim 1, wherein when viewed from above, the exhaust hole does not overlap the substrate placed on the substrate support unit (See fig. 1, Para 36). 
As per Claim 3, Honda teaches the apparatus of claim 2, wherein the apparatus further comprises a counterpart plate facing away the substrate placed on the substrate support unit, wherein the supply pipe is connected to a center of the counterpart plate, and wherein the exhaust plate is constructed to surround the counterpart plate (See fig. 1). 
As per Claim 4, Honda teaches the apparatus of claim 3, wherein the counterpart plate and the exhaust plate are integrally formed with each other (See fig. 1). 
As per Claim 5, Honda teaches the apparatus of claim 2, wherein the adjustment plate is stacked on the exhaust plate, wherein the adjustment plate has an adjustment hole corresponding to the exhaust hole (Para 43). 
As per Claim 6, Honda teaches the apparatus of claim 5, wherein the adjustment plate is located above the exhaust plate (Para 43, wherein the exhaust plate 15 and the exhaust adjustment plate 28 may be considered as the exhaust plate 15 having a doubled thickness). 
As per Claim 7, Honda teaches the apparatus of claim 6, wherein the supply pipe is installed in a center of the ceiling surface, wherein the exhaust hole includes a plurality of exhaust holes, wherein the adjustment plate is constructed to vary an overlapping amount between the adjustment hole and the exhaust hole when viewed from above (Para 42). 
As per Claim 8, Honda teaches the apparatus of claim 7, wherein the plurality of exhaust holes are spaced apart from each other, wherein the adjustment hole includes a plurality of adjustment holes spaced apart from each other, wherein the plurality of exhaust holes are arranged such that a series thereof forms a ring shape, wherein the plurality of adjustment holes are arranged such that a series thereof forms a ring shape (See fig. 4D, Para 54). 
As per Claim 9, Honda teaches the apparatus of claim 8, wherein each of the exhaust hole and the adjustment hole extends in an arc shape (See fig. 4D, Para 54). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda as applied in claim 7 above, in view of Shin with publication number [1020090005697].
Note: the document for the above referred prior art to Shin has been submitted by Applicant in the IDS filed on January 11, 2021.
As per Claim 10, Honda teaches the apparatus of claim 7.
Honda does not explicitly teach wherein the adjustment plate rotates about a central axis thereof to vary the overlapping amount between the adjustment hole and the exhaust hole.
Shin teaches a substrate processing apparatus in which it has the fixed reaction space and includes the chamber, the substrate loading stand installed inside the chamber, the first baffle, the second baffle with multiple holes for both; and a method 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the method of baffle or plate movement as claimed in order to control the exhausting pressure power as desired.	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MESFIN T ASFAW/Primary Examiner, Art Unit 2882